Dismissed and Memorandum Opinion filed May 28, 2009







Dismissed
and Memorandum Opinion filed May 28, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00894-CV
____________
 
TRAVIS OTTO D/B/A TRAVIS ENTERPRISES/TERAC CO.,
Appellant
 
V.
 
DAVID CARP/HERZOG, CARP, & MCMANUS, P.C., Appellee
 
 

 
On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2007-42349
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 1, 2008.  The clerk=s record was filed on January 5,
2009.  No reporter=s record was taken.  No brief was filed.
On April
2, 2009, this Court issued an order stating that unless appellant submitted his
brief, together with a motion reasonably explaining why the brief was late, on
or before May 4, 2009, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).




Appellant filed no response.  Accordingly, the appeal
is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Seymore, Brown, and
Sullivan.